PRITCPIARD, Circuit Judge.
It is insisted by the first assignment of error that the court erred in permitting the introduction of the alleged confession. The introduction of this paper was objected to by counsel for defendant, upon the ground that the same was obtained by promises, threats, and coercion, and that it was not voluntary. This assignment .presents squarely the question as to whether the alleged confession was competent, in view of the objections urged against the introduction of the same.
It is well settled that, to render a confession admissible, it must clearly appear that it was free and voluntary, and that the witness was not influenced by threats, violence, or by any implied or direct promises — in other words, it should clearly appear that the confession was not due to any improper influence by those seeking to obtain the same. That .portion of the Fifth Amendment of the Constitution, which provides that “no person * * * shall be compelled in any criminal case to be a witness against himself,” is a safeguard thrown around one who is called upon to answer a criminal charge. When one is arraigned on a criminal charge, the law presumes that he is innocent until the contrary is shown by evidence sufficient to convince the jury beyond a reasonable doubt as to his guilt. Therefore it is highly important in a case like the one at bar that this right should be preserved, and that only confessions should be admitted *476where it clearly appears that it was the free act of the defendant, without any inducement, threat or other influence.
In 2 Hawkins, Pleas of the Crown (8th Ed.) p. 595, § 34, there is an admirable statement of the law upon this subject, which is as follows:
“And as the human mind under the pressure of calamity is easily seduced, and liable, in the alarm of danger, to acknowledge indiscriminately a falsehood or a truth, as different agitations may prevail, a confession, whether made upon an official examination or in discourse with private persons, which is obtained from a defendant either by the flattery of hope, or by the impressions of fear, however slightly the emotions may be implanted, is not admissible evidence; for the law will not suffer a prisoner to be made the deluded instrument of his own conviction.”
The following from 3 Russell on Crimes (6th Ed.) 478, we think is a clear statement of the record:
“But a confession, in order to be admissible, must be free and voluntary; that is, must not be. extracted by any sort of threats or violence, nor obtained by any direct or implied promises, however slight, nor by the exertion of any improper influence. * * * A confession can never be received in evidence where the prisoner has been influenced by any threat or promise; for the law cannot measure the force of the influence used, or decide upon its effect upon the mind of the prisoner, and therefore excludes the declaration if any degree of influence has been exerted.”
The case of Bram v. United States, 168 U. S. 532, 18 Sup. Ct. 183, 42 L. Ed. 568, is very much in point — indeed, we think it is practically on all fours with the case at bar. There it appears that the defendant, who was the first officer of the ship of which the deceased was the captain, was charged with the murder of the captain on the high seas. The alleged confession was supposed'to have been made to a detective at a time when the defendant was under arrest. The detective testified that no threats were made or any inducements held out to him. On this point the witness was interrogated by the court, and testified as follows:
“Q. You say there was no Inducement to bun in the way of promise or expectation of advantage? A. Not any, your honor.
“Q. Held out? A. Not any, your honor.
“Q. Nor anything said, in the way of suggestion to him that he might suffer if he did not — that it might be worse for him? A. No, sir; not any.
“Q. So far as you were concerned, it was entirely voluntary? A. Voluntary, indeed.
“Q. No influence on your part exerted to persuade him one way or the other? A. None whatever, sir; none whatever.”
Thereafter the witness on cross-examination answered the following question, “What did you say to him, and he to you ? ” to which the witness answered as follows:
“When Mr. Bram came into my office, 1 said to him: ‘Bram, we are trying to unravel this horrible mystery.’ I said: ‘Your position is rather an awkward one. I have had Brown in this office, and he made a statement that he saw you do the murder.’ He said: ‘He could not have seen me; where was he?’ I said: ‘He states he was at the wheel.’ ‘Well,’ he said, ‘he could not see me from there.’ I said: ‘Now, look here, Bram; I am satisfied that you killed the captain from all I have heard from Mr. Brown. But,’ I said, ‘some of us here think you could not have done all that crime alone. If you had an accomplice, you should say so, and not have the blame of this horrible crime *477on your own shoulders.’ He said: ‘Well, I think, and many others on board the ship think, that Brown is the murderer; but I don’t know anything about it.’ He was rather short in his replies.
“Q. Anything further said by either of you? A. No; there was nothing further said on that occasion.”
In that case the Supreme Court said:
“ ‘The law cannot measure the force of the influence used or decide upon its effect upon the mind of the prisoner, and therefore excludes the declaration if any degree of influence has been exerted.’ In the case before us we find that an influence was exerted, and as any doubt as to whether the confession was voluntary must be determined in favor of the accused, we cannot escape the conclusion that error was committed by the trial court in admitting the confession under the circumstances disclosed by the record.”
In the case of Sorenson et al. v. United States, 143 Fed. 820-824, 74 C. C. A. 468, 472, the court said:
“The confessions in the case before this court were made to an inspector while the defendants were prisoners under his control. He stated to one of them that he had an absolutely good case against him, and to both that the thing for them to do was to plead guilty and to throw themselves on the mercy of the court, and the matter would probably be overlooked in the state court. Tried by the decision of the Supreme Court in Bram’s Case, either of these statements was ‘legally sufficient to engender in the mind of the accused hope or fear in respect of the crime charged,’ and each of them rendered the subsequent confession involuntary and inadmissible in evidence.”
In this instance, as we have stated, the testimony shows that defendant for a period of almost 24 hours, excluding the time he was asleep, was continuously plied with questions by these five inspectors and all manner of questions propounded to him about the circumstances under which the package in question was lost. It further appears that he was given no rest during this period, except when asleep; that he endeavored to communicate with friends for the purpose of employing counsel, and that he spent the night at the hotel under protest.
Under the circumstances, according to the testimony of the inspectors, we think this alleged confession is clearly inadmissible. This is true, independent of the testimony of the defendant; but in many respects, as we have said, the defendant’s testimony is corroborated by that of the inspectors. In view of what we have said, the court below was in error in admitting this alleged confession, and therefore the judgment of the lower court should be reversed.
Reversed.